Citation Nr: 1312394	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  02-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing at the RO in Houston, Texas, in August 2004 before the undersigned Veterans Law Judge.  A transcript of that hearing is on file. 

In August 2005, the Board granted reopening of the claim for service connection for disability of the neck, shoulder, and back, and remanded the claim as well as the claims for ratings in excess of 10 percent for patellofemoral syndrome of each knee. 

Thereafter, those claims were again remanded in June 2006. 

In January 2009, the Board denied the claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR), the Court entered an Order in January 2010 vacating the January 2009 Board decision and remanding the claims to the Board for further proceedings consistent with the JMR. 

The case was remanded in February 2011 in accordance with the JMR as to the claims for increased ratings.  The claim for service connection for neck, shoulder, and back disability was granted.  

In December 2011, the Board granted a 20 percent rating for patellofemoral syndrome of the right knee and a 20 percent rating for patellofemoral syndrome of the left knee.  The Board also referred to the RO the claim of entitlement to TIDU.  

In August 2012, the Veteran appealed to the Court the Board's decision to refer the claim of entitlement to TDIU.  In an August 2012 order, the Court remanded the part of the decision that referred the issue of entitlement to TDIU for further proceedings consistent with the JMR. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the issue on appeal can be decided.  To that end, the July 2011 VA examination noted that the Veteran had been unemployed since October 2010.  Although the reason for the unemployment was not stated, the Board notes that the Veteran has a combined disability rating of 70 percent.  In light of the above, the Board finds that the evidence raises an implied or informal claim of TDIU. 

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim that was before the Board in February 2011.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of her service-connected disabilities.  Thereafter, the RO should adjudicate the claim for a TDIU.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


